            Case 1:18-cv-02025-APM Document 12 Filed 12/17/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                     )
 AMERICAN OVERSIGHT,                                 )
                                                     )
                                          Plaintiff, )
                                                     )
 v.                                                  )     Case No. 18-cv-2025 (APM)
                                                     )
 U.S. DEPARTMENT OF                                  )
 JUSTICE et al.                                      )
                                        Defendants. )


                                   JOINT STATUS REPORT

       Before the Court is a Complaint filed by Plaintiff American Oversight under the Freedom

of Information Act (“FOIA”) against Defendants U.S. Department of Justice (“DOJ”), U.S.

Department of the Treasury (“Treasury”), U.S. Department of State (“State”), U.S. Department

of Defense (“DOD”), U.S. Department of Health and Human Services (“HHS”), the Federal

Communications Commission (“FCC”), and the Centers for Medicare and Medicaid Services

(“CMS”). See Compl. (ECF No. 1). The two FOIA requests that form the basis for this litigation

were submitted on May 11, 2018. Id. at ¶¶ 13, 22. The first request (the “Cohen/Lewandowski

Request”) was submitted to all Defendants and seeks records reflecting communications between

political appointees at the Defendant agencies and Michael Cohen, Corey Lewandowski, or

entities or individuals they are affiliated with. Id. at ¶ 13. The second request (the

“Cohen/AT&T Request”) was submitted to Defendant FCC seeking records reflecting

communications related to Michael Cohen and representatives of AT&T. Id. at ¶ 22.

       1.       Defendants DOJ, Treasury, State, DOD, HHS, and CMS have not yet produced

records responsive to, or made any final determination regarding, the Cohen/Lewandowski

Request. In their November 16, 2018, Joint Status Report (ECF No. 10), the parties requested



                                                  1
            Case 1:18-cv-02025-APM Document 12 Filed 12/17/18 Page 2 of 3



additional time to meet and confer regarding search parameters and processing schedules. The

Court granted this request by a Minute Order dated November 19, 2018.

       2.       The parties met and conferred on November 7, 2018 to discuss the scope of

agency searches. Plaintiff agreed to exclude certain categories of records from the agencies’

review and further agreed to identify top priority offices or positions for each agency other than

DOD and FCC. 1 Plaintiff provided its list of priority offices, positions, and individuals to

counsel for Defendants via e-mail on November 14, 2018. With the exception of DOJ for which

the list of priority offices or positions is still being discussed, those agency defendants included

in the November 14, 2018 e-mail are agreeable to the list. 2 The parties intend to continue to

meet and confer in an effort to agree to search parameters and processing schedules.

       3.       Defendant FCC has represented that it has not identified any records responsive to

the Cohen/Lewandowski Request and has produced 59 pages of records responsive to the

Cohen/AT&T Request. Plaintiff has questions regarding FCC’s searches and redactions of

responsive records, and the parties plan to confer regarding these issues.

       4.       The parties propose to file a further Joint Status Report no later than February 4,

2019, updating the Court on the parties’ negotiations regarding search scope and a processing

schedule.




1
  Plaintiff and DOD separately negotiated custodians prior to the commencement of this
litigation. FCC has provided responses to Plaintiff, and the parties are discussing the adequacy
of FCC’s searches separately from the discussions governing how the other defendants will
conduct their initial searches and reviews.
2
  The State Department believes based on initial test searches that it will be feasible to process
the priority list of offices and individuals provided by American Oversight. However, if an
unexpected number of records are returned by outstanding searches, it will approach American
Oversight to discuss additional narrowing of the request.



                                                  2
        Case 1:18-cv-02025-APM Document 12 Filed 12/17/18 Page 3 of 3



Dated: December 17, 2018                  Respectfully submitted,

                                          /s/ Elizabeth France
                                          Elizabeth France
                                          D.C. Bar No. 999851
                                          Daniel A. McGrath
                                          D.C. Bar No. 1531723

                                          AMERICAN OVERSIGHT
                                          1030 15th Street NW, B255
                                          Washington, DC 20005
                                          (202) 897-2465
                                          beth.france@americanoversight.org
                                          daniel.mcgrath@americanoversight.org

                                          Counsel for Plaintiff

                                          JESSIE K. LIU, D.C. Bar. No. 472845
                                          United States Attorney

                                          DANIEL F. VAN HORN, D.C. Bar No.
                                          924092
                                          Chief, Civil Division

                                          By: /s/ Denise M. Clark
                                          Denise M. Clark, D.C. Bar No. 479149
                                          Assistant United States Attorney
                                          Civil Division
                                          555 Fourth Street, N.W.
                                          Washington, D.C. 20530
                                          (202) 252-6605
                                          Denise.Clark@usdoj.gov

                                          Counsel for Defendants




                                      3
